Title: To Thomas Jefferson from James Wood, 9 February 1781
From: Wood, James
To: Jefferson, Thomas



Sir
Charlottesville 9th. Feb. 1781.

Since the Return of the German Troops to the Barracks a Great Proportion of the Regiment of Guards Conceive their times of  Service from the Tenor of their enlistments are expired. I have never been Able to learn what the Instructions to the Recruiting Officers were, but from their Certificates Granted to the men they have Certainly Acted very improperly. I have Directed Copies of these Certificates to be made Out, and have the Honor of inclosing them with Colo. Taylors Remarks; and must beg that you will Come to a Detirmination On them, as I have been in Constant Expectation of a mutiny, or the whole going Off, and which Prevents Me from Visiting the Post at Frederick Town. I think the whole of them wou’d reinlist for a Limited time not exceeding Twelve Months. Our Prospect of supplies of Provisions are Very Alarming, and have wrote Mr. Commissary Browne On the Subject.
I have the Honor to be wth. Respect Sir, Yr Excellency’s Very Obt. Servt.,

J Wood.

